Title: Sackville King to Thomas Jefferson, 17 May 1815
From: King, Sackville
To: Jefferson, Thomas


          Sir  Wards Road 6 miles from Lynchburg 17th may–15
          I am inform’d that you are dissatisfied with the mag managment of your Bedford Estate & it is Say,d You have great reason to be so, that when you come up & now Expected, you mean to employ new Overseers make new arangments &ca on your arival please inform me & I’ll ride up & see you, for the purpose of aiding you in those arangments, & point out to you a man who Shall do more for you than any person ever has done, I Shall be glad if you—Shou’d think it worth your while to See me I Know it will Serve your Interest
          I am Sir Yr friend
          Sackville King.
        